NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0413n.06

                                           No. 21-1669

                          UNITED STATES COURT OF APPEALS                                FILED
                               FOR THE SIXTH CIRCUIT                               Oct 18, 2022
                                                                              DEBORAH S. HUNT, Clerk
                                                         )
 UNITED STATES OF AMERICA,
                                                         )
        Plaintiff-Appellee,                              )      ON APPEAL FROM THE
                                                         )      UNITED STATES DISTRICT
                v.                                       )      COURT FOR THE EASTERN
                                                         )      DISTRICT OF MICHIGAN
 TOMMIE LEE, JR.,                                        )
        Defendant-Appellant.                             )                             OPINION
                                                         )



Before: GIBBONS, GRIFFIN, and STRANCH, Circuit Judges.

       GRIFFIN, Circuit Judge.

       Defendant Tommie Lee, Jr., was charged with conspiracy to possess with intent to

distribute drugs, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Lee pleaded guilty pursuant to a

plea agreement. As part of that agreement, Lee waived “any right he may have to appeal his

conviction on any grounds.” Nearly sixteen months after pleading guilty, but before sentencing,

Lee moved to withdraw his plea. The district court denied the motion and imposed a 120-month

sentence. Lee now appeals the denial of his motion to withdraw the guilty plea. Because he

waived the right to appeal his conviction, we must dismiss his appeal.

       “It is well settled that a defendant ‘may waive any right, even a constitutional right, by

means of a plea agreement,’” so long as that agreement is made knowingly and voluntarily. United

States v. Toth, 668 F.3d 374, 377 (6th Cir. 2012) (quoting United States v. Calderon, 388 F.3d

197, 199 (6th Cir. 2004)). When, as here, a defendant does not challenge the validity of the appeal
No. 21-1669, United States v. Lee


waiver, we employ de novo review to see if the claims presented on appeal fall within the scope

of the waiver. Id. at 378. Because “an appeal of the denial of a motion to withdraw a guilty plea

is an attack on the conviction subject to an appeal waiver provision,” id. at 378–79, and because

Lee challenges only the denial of his motion to withdraw his guilty plea, this appeal falls within

the scope of his appellate waiver.

       Accordingly, we dismiss the appeal.




                                               -2-